Citation Nr: 9911036	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-40 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  He died on August [redacted], 1990.  The 
appellant is his widow.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the appellant's claim.  A notice of disagreement was received 
in February 1991.  In April 1991, the appellant was provided 
with a statement of the case.  Her substantive appeal was 
received in August 1991.

In December 1991, the appellant, accompanied by her 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  A complete transcript 
of the testimony is of record.  A supplemental statement of 
the case was furnished in January 1992.

By way of explanation of the very lengthy delay since the 
January 1992 supplemental statement of the case to the 
present time, the Board notes that, from 1991 through 1996, 
the appellant submitted numerous requests to the RO for 
extensions of time to submit additional evidence in support 
of her claim.  The Board notes, however, that, although the 
appellant submitted numerous such requests, no additional 
evidence was ever subsequently submitted by her after January 
1992.  From 1991 through 1996, the appellant also submitted 
multiple requests for appointments to review the veteran's 
multi-volume claims file and have copies made.  These 
requests of the appellant were complied with by the RO on 
numerous occasions, which, because of their frequency, the 
Board will not specifically enumerate.  In June 1996, the 
appellant also requested that her claim not be forwarded to 
the Board so that she could further review the claims file.

Also in June 1996, a memorandum was received into record from 
the appellant's representative service organization.  The 
representative stated that, over the past five years, the 
organization had made every attempt to effectively represent 
the appellant, but that, because of a continuing pattern of 
deception by her and her failure to accept input, it was 
apparent that the organization could no longer effectively 
act as her representative.  Accordingly, the representative 
requested that the power of attorney in favor of the 
organization be removed.  Although the exact date of the 
certification of her appeal to the Board is unclear, that 
same month, June 1996, the appellant was also notified that 
her appeal was being forwarded to the Board for appellate 
review.  She subsequently submitted a request for a hearing 
before a traveling Member of the Board at the RO.

The case came before the Board in August 1996, and was 
remanded to the RO to ensure due process.  Specifically, the 
Board noted that it was unclear whether the withdrawal of the 
appellant's representative had taken place in accordance with 
the requirements of 38 C.F.R. § 20.608, and the RO was 
requested to clarify the matter of the appellant's 
representation.  The RO was further instructed to schedule 
the appellant for her requested Travel Board hearing.

Following the Board's remand, the appellant's representative, 
in September 1996, indicated an intent to continue to 
represent the appellant.  The Board notes that a power of 
attorney signed by the appellant in July 1992 remains of 
record and was never effectively withdrawn by the 
representative.  Therefore, the appellant has continued to be 
represented in her appeal.


The Board also notes that the appellant was scheduled on May 
22, 1998, for her requested hearing before a Member of the 
Board.  The record indicates that the appellant requested 
that the scheduled hearing be postponed, and the Board Member 
at the RO at that time consented to the postponement.  The 
record indicates that the appellant's requested hearing 
before a Member of the Board was then rescheduled for 
September 23, 1998.  The record indicates that the appellant 
appeared on that date but requested another postponement.  In 
a subsequent motion to show good cause for the postponement, 
it was argued that a power of attorney was signed moments 
before the scheduled hearing and that the complexities of the 
case required extensive review prior to the case being 
argued.  It was further argued that by the appellant that her 
representative was not prepared to proceed with the hearing.

In January 1999, the Board denied the appellant's motion to 
show good cause for yet another postponement of her hearing.  
The Board noted, in pertinent part, that the power of 
attorney which had existed throughout the course of the 
appeal had never actually been withdrawn and that there was 
no valid reason for her and her representative to be 
unprepared to present the case at the time of the scheduled 
hearing, particularly given the extensive previous delays.  
Accordingly, as the appellant's motion was denied, the case 
has now been returned to the Board for a decision on the 
evidence of record.


FINDINGS OF FACT

1.  The veteran's certificate of death indicates he died on 
August [redacted], 1990 at the age of 68, and terminal medical 
records indicate the cause of death was cardiac arrest.

2.  At the time of the veteran's death, service connection 
was in effect for a generalized anxiety disorder, evaluated 
as 50 percent disabling; for suppurative otitis media, 
evaluated as 10 percent disabling; for a bilateral hearing 
loss, evaluated as 20 percent disabling; and for bilateral 
trench foot, evaluated as 30 percent disabling.  The 
veteran's combined service-connected disability evaluation 
was 80 percent.

3.  The appellant has not submitted medical evidence that a 
service-connected disability caused or contributed to the 
veteran's death, and the appellant has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim of service connection for cause of 
the veteran's death is plausible under the law.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 1310, 5107(a) (West 1991); 38 C.F.R. 
§ 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to dependency and indemnity 
compensation (DIC) based upon service connection for the 
veteran's cause of death.  The threshold question which the 
Board must address in this case is whether the appellant has 
presented a well-grounded claim.  A well-grounded claim is 
one which is plausible.  If she has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (redesignated as the 
United States Court of Appeals for Veterans Claims, effective 
March 1, 1999) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

As with any other claim for service-connected benefits, a 
claimant seeking DIC has the initial burden of establishing 
that the claim is well grounded.  See Carbino v. Gober, 10 
Vet.App. 507, 509 (1997), aff'd, ___ F.3d ___, No. 98-7035 
(Fed. Cir. Feb. 12, 1999); Johnson v. Brown, 8 Vet.App. 423, 
426 (1995).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, ___ Vet.App. ___, No. 97-1534, slip op. at 6-7
(Feb. 17, 1999) (en banc), citing Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
compe-tence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).


In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The appellant's primary theory of entitlement in this case is 
that the veteran's service-connected anxiety disorder caused 
his cardiac arrest and ultimately caused his death.  It is 
argued that the veteran was acting strange for a few days 
prior to his death as a result of his anxiety disorder, and 
that his lead to his fatal heart attack.  In the alternative, 
the appellant has also argued that the veteran experienced 
cardiac symptoms when he was still on active duty and that, 
therefore, his heart disorder should have been service 
connected.  The appellant has also made contentions, on 
numerous occasions, that the RO did not consider medical 
records of VA treatment during 1990, which she believes would 
support her contention that the veteran's anxiety disorder 
caused his cardiac arrest.  She has also made contentions, on 
numerous occasions, that the RO did not consider the 
veteran's service medical records, which she asserts show a 
heart disorder in service.  In conclusion, she requests that 
service connection be granted for the veteran's cause of 
death.

The Board has carefully reviewed the entire evidentiary 
record.  It is noted that some of the veteran's service 
medical records are virtually illegible due to their 
extremely fragile state.  Nonetheless, there is a legible 
entrance examination in March 1943, which noted a 
cardiovascular finding of a functional systolic murmur, 
arrhythmia.  This murmur was not considered disqualifying.  
There is also a legible separation examination in December 
1945, which also noted a slight systolic murmur, functional, 
on examination of the cardiovascular system.  The remainder 
of the legible service medical records are negative for any 
findings of a cardiovascular disorder.

By a March 1946 rating decision, the veteran was granted 
service connection for bilateral trench foot; a history of 
psychoneurosis, an anxiety state; and a history of otitis 
media, chronic, suppurative, with normal hearing on last 
examination.  Noncompensable disability evaluations were 
assigned for each disorder.

It is also noted that the veteran underwent a VA examination 
in May 1947, and his cardiovascular system was reported as 
normal.

There are numerous post-service medical records which are not 
pertinent, as they are negative for any cardiovascular 
complaints.  By a May 1972 rating decision, the veteran was 
granted an increased evaluation of 10 percent for his otitis 
media.  That rating decision also denied the veteran's claim 
seeking service connection for seizures, as medical evidence 
indicated the claimed seizures were a result of chronic 
alcoholism.  By an April 1975 rating decision, the veteran 
was granted an increased evaluation of 10 percent for an 
anxiety neurosis.  By a November 1977 rating decision, he was 
granted an increased evaluation of 30 percent for the anxiety 
neurosis.  By a January 1982 rating decision, the veteran was 
granted an increased evaluation of 50 percent for a 
generalized anxiety disorder.

An April 1983 Board decision reviewed all the evidence then 
of record, and granted the veteran a 10 percent disability 
evaluation for his suppurative otitis media, and also for 
bilateral hearing loss.  The Board further denied increased 
evaluations for his bilateral trench foot and his generalized 
anxiety disorder.  By a September 1984 decision, the Board 
denied a claim seeking entitlement to service connection for 
a seizure disorder.

VA hospitalization records from April 1986 indicate that the 
veteran experienced a cerebrovascular accident.  By an 
October 1986 rating decision, the previous denial of his 
claim seeking service connection for a seizure disorder was 
continued.  The rating decision also granted the veteran an 
increased evaluation of 30 percent for his bilateral trench 
foot, and an increased evaluation of 20 percent for his 
bilateral hearing loss.  The evaluation of his other service-
connected disorders continued unchanged.  The veteran's 
combined disability evaluation reached 80 percent.  That 
evaluation remained unchanged for the remainder of the 
veteran's life.

The veteran's certificate of death indicates he died on 
August [redacted], 1990, at the age of 68.  Terminal hospital 
records were received from the Bronx Municipal Hospital Center.  
These records indicate the veteran was admitted to the 
hospital emergency room in cardiac arrest.  The admission 
record noted a questionable cardiac history and a that there 
was a question of myocardial infarction in the past.  There 
was also a note of a prior cerebrovascular accident and a 
seizure disorder.  It was stated that the veteran had 
collapsed at home and been brought in asystolic.  The wife 
reported the veteran had been acting differently for the past 
few days, with decreased ambulation and reported visual and 
auditory hallucinations.  The final diagnosis was an acute 
cardiac arrest.  The veteran was pronounced dead at 8:20 p.m.

Also received into the record were all of the veteran's VA 
outpatient treatment records spanning from 1988 until his 
final treatment in July 1990.  These records show numerous 
treatments at the ear, nose, and throat clinic, the 
dermatology clinic, the audiology clinic, the rheumatology 
clinic, and the neurology clinic, amongst others.  These 
records show treatment for a variety of physical ailments 
which are not pertinent to the appellant's claim.  The 
records are entirely negative for any treatment of a cardiac 
disorder.  They are further negative for any indication that 
the veteran's anxiety disorder, or any other service-
connected disorder, in any way contributed to the development 
of a cardiac disorder.

In December 1991, the appellant, accompanied by her 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer at the RO.  A complete 
transcript of the testimony is of record.  During this 
hearing, the appellant argued that she believed her husband's 
VA medical records from 1990 and his terminal hospital 
records had not been properly considered by the RO.  She 
argued that these records showed the veteran was very sick 
and they would support service connection for his death.  She 
also stated that she believed one of his service medical 
records would show that he was having a heart attack while in 
the Army.  (See Transcript, pp. 3-4).  The appellant also 
testified that she had in her possession a medical booklet 
which stated that a nervous disorder can cause strokes, which 
are related to heart attacks.  (See Transcript, p. 5).  The 
appellant testified that she had all of her husband's VA 
medical records in her possession and she wanted to submit 
them into evidence because she believed they would support 
the claim.  (See Transcript, pp. 6-8).  However, the 
appellant then stated that she was suspicious about these 
records because she felt some of the handwriting was the same 
from different clinics.  She stated she wanted someone to 
officially go over the records for accuracy.  Therefore, the 
representative stated the appellant would like to defer 
submission of the records in her possession pending a more 
careful review of their handwriting and would request an 
extension for that purpose.  (See Transcript, p. 9). 

At the time of the hearing, the appellant's representative 
also introduced into the record two letters from the Bronx 
Municipal Hospital Center, dated August 22, 1990 and August 
24, 1990.  These letters state, in essence, that the veteran 
was brought to the hospital emergency room on August [redacted], 
1990, around 4:30 p.m. and was pronounced dead around 8:20 p.m., 
with a final diagnosis of acute cardiac arrest.  It was also 
stated that he had suffered a cardiac arrest at home, but 
regained a cardiac rhythm, but no pulse, at the hospital.  
After medical personnel supported his blood pressure with 
medication for four hours in the Emergency Department, the 
veteran had suffered a repeat cardiac arrest from which he 
could not be resuscitated.

Having carefully reviewed the entire evidentiary record, the 
Board finds the record is entirely negative for any medical 
evidence that the veteran's service-connected anxiety 
disorder in any way caused or contributed to the veteran's 
death.  There is no medical evidence of record to indicate 
that the veteran's anxiety disorder, or any other service-
connected disorder, contributed in any way to his fatal 
cardiac arrest.

The Board has also carefully considered the appellant's 
contention that the veteran experienced a heart disorder in 
service and that, therefore, he should have been granted 
service connection for a heart disorder.  The Board notes, 
however, that the veteran's service medical records are 
negative for any evidence of a cardiac disorder, other than a 
systolic murmur, which was noted on both his entrance and 
separation examinations.  To the extent that this noted 
systolic murmur was considered non-disqualifying from 
service, it did not represent a heart disorder, but instead 
was considered a congenital condition.  The Board notes, 
furthermore, that the veteran's systolic murmur clearly 
existed prior to service, as it was noted on entrance 
examination.  The Board also notes that a VA examination 
shortly after service, in May 1947, reported normal 
cardiovascular findings, and the remainder of the post-
service medical records were entirely negative for any 
complaints of a cardiac disorder prior to the veteran's fatal 
cardiac arrest.  Therefore, the Board concludes that there is 
no medical evidence of record to support the appellant's 
contention that the veteran had a heart disorder in service.

Accordingly, the Board finds that the appellant has simply 
made a contention that the veteran's cardiac arrest, and his 
ultimate death, were caused by his service-connected anxiety 
disorder, or were related to service with no medical evidence 
in support of her argument.  We have carefully considered the 
appellant's arguments, and it is clear that she is sincere in 
her belief.  However, inasmuch as the appellant is offering 
her own medical opinion, we would note that the record does 
not indicate that she has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Inasmuch as the 
appellant's claim involves a question of medical causation, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  As such evidence is lacking 
here, the appellant's claim is not well-grounded.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the appellant's claim.  
In this regard, the Board has carefully considered the fact 
that the appellant has requested numerous postponements in 
her appeal so that she would have the opportunity to obtain 
additional supporting evidence for her claim.  The Board 
notes, however, that the appellant's claim has been delayed 
for years, from 1992 to the present, and during that time the 
appellant has failed to introduce any additional evidence and 
has failed to identify any possible sources of additional 
evidence.  Therefore, the Board finds that no additional 
delays or postponements are warranted.  The Board notes that 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 
Vet.App. 517, 522 (1996).  "If a [claimant] wishes help, he 
[or she] cannot passively wait for it in those circumstances 
where he [or she] may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet.App. 480, 483 (1992).

In conclusion, the appellant has not informed VA of the 
existence of any available evidence that would render the 
claim well grounded.  The only records identified by the 
appellant as relevant during her December 1991 hearing on 
appeal were the veteran's terminal hospital records and his 
records of treatment at VA in 1990.  The Board notes that 
these identified records are within the claims file and have 
been reviewed by the RO, despite the appellant's inaccurate 
contentions that they were not of record and were not 
considered.  The Board therefore finds that no further action 
is warranted relative to the development of the appellant's 
claim, based upon the information currently of record.  
Hence, the Board concludes that there are no additional 
pertinent records of treatment which are not in the claims 
folder and would be available.  See Counts v. Brown, 6 
Vet.App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also Epps v. Brown, supra.  Moreover, VA is not required 
to notify the appellant of particular evidence needed to make 
her application complete if the Department has not reasonably 
had notice of the existence of such evidence.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Consequently, a 
remand for additional evidentiary development is not 
warranted under the facts of this case.




ORDER

The claim of entitlement to service connection for cause of 
the veteran's death is denied, as it is not well grounded.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

